PER CURIAM.
Harold Bernard Clark appeals the denial of his motion for post-conviction relief pursuant to Rule 3.850. Clark was sentenced as a habitual felony offender to consecutive terms of incarceration of thirty-five years for attempted first degree murder and fifteen years for burglary. It is undisputed that the two crimes arose from a single criminal episode. At four in the morning on March 29, 1993, Clark entered his former girlfriend’s bedroom through a window and slit her throat. The trial court also imposed fifteen year minimum mandatory sentences on both counts, to run concurrently. The imposition of consecutive sentences was error under Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied mem., 513 U.S. 909, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994). The trial court erred in ruling that the sentence comports with Hale so long as the minimum mandatory portion of the sentence is concurrent. See State v. Hill, 660 So.2d 1384 (Fla.1995). We find no merit to the remaining issues.
Accordingly, we AFFIRM IN PART and REVERSE IN PART and REMAND for resentencing in conformity with Hale v. State, 630 So.2d 521 (Fla.1993).
ALLEN, WOLF and DAVIS, JJ., concur.